UNITED STATES DISTRICT COORTLOUTHERN DisTRRCHOF NEW YGRR] AROMRESOMICARELFAILACE & ”
ASSOCIATES, P.C. - 2371

 

POLICARPO MORENO ESTRADA, INDIVIDUALLY AND ON BEHALF OF Index #: 1:20-CV-06125-LJL

OTHERS SIMILARLY SITUATED
Plaintiff(s)
-aqainst- Date Filed: |
THERAPY PLLC (D/B/A THERAPY) ETAL AFFIDAVIT OF SERVICE
Defendant(s)

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

ANDRE MEISEL BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS
ACTION AND OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on September 30, 2020 at 12:11 PM at

 

C/O THERAPY
348 WEST 52ND STREET
NEW YORK, NY 10019

deponent served the within true copy/copies of the SUMMONS IN A CIVIL ACTION AND COMPLAINT on
TOM JOHNSON, the defendant/respondent therein named,

SUITABLE by delivering thereat a true copy/copies of each to BRUNO SMITH a person of suitable age and discretion. Said
AGE premises is the defendant's/respondent's actual place of business within the state. He identified himself as the CO-
WORKER of the defendant/respondent.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
MALE WHITE BLACK . 45 6'2 240
MAILING Deponent enclosed a true copy/copies of same in a postpaid wrapper properly addressed to the defendant/respondent at
the defendant's/respondent's actual place of business at |
C/O THERAPY
348 WEST 52ND STREET

NEW YORK, NY 10019

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Postal Service within New York State on September 30, 2020 by REGULAR FIRST CLASS MAIL in an envelope marked
PERSONAL & CONFIDENTIAL and not indicating on the outside envelope thereof, by return address or otherwise that the
communication is from an attorney or concerns an action against the party to be served.

PERSON SERVED/SPOKEN TO REFUSED TO STATE TRUE FIRST AND/OR LAST NAMES |

MILITARY Person spoken to was asked whether the defendant was in the military service of the State of New York or the United

SERVICE States and received a negative reply. Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.

Sworn to me on: September 30, 2020

Linda Forman Bin — Gotham Process Inc.

 

 

Notary Public, State of New York Notary Public, State of New York 299 Broadway ANDRE MEISEL
No. 01FO5031305 No. 01F06125415 New York NY 10007 : .
Qualified in New York County Qualified in New York County License #: 1372356

Commission Expires August 1, 2022 Commission Expires April 18, 2021 Docket #: *1167381*
